United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3315
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Frank R. Oddo, Jr.,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 5, 2009
                                Filed: February 25, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

      Frank Oddo, Jr. appeals the sentence imposed by the district court1after he
pleaded guilty to a drug offense, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1), and
846. New counsel appointed for Oddo has moved to withdraw, and in a brief filed
under Anders v. California, 386 U.S. 738 (1967), he questions whether trial counsel
adequately represented Oddo below, because he failed to advise Oddo of the effect of
an appeal waiver in his plea agreement and failed to properly review and object to the
presentence report.

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
       Oddo entered his guilty plea pursuant to a plea agreement in which he waived
his right to appeal his conviction and sentence, preserving the right to bring specified
ineffective-assistance claims only in postconviction proceedings. We will enforce the
appeal waiver here. The record reflects that Oddo understood and voluntarily
accepted the terms of his plea agreement, including the appeal waiver; that the
arguments raised in this appeal fall within the scope of the waiver; and that no
injustice would result from enforcing it. See United States v. Andis, 333 F.3d 886,
889-92 (8th Cir. 2003) (en banc) (discussing enforcibility of appeal waiver); United
States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing
appeal waiver in Anders case).

       Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), for any nonfrivolous issue not covered by the waiver, we find
none. Accordingly, we dismiss the appeal, and we grant counsel’s motion to
withdraw on condition that counsel inform appellant about the procedures for filing
petitions for rehearing and for certiorari.
                        ______________________________




                                          -2-